Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different lengths of the sections as set forth in claim 4, currently all figures show S1 and S2 as equal, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specifically the title states that the invention is a bearing with chevron rollers however a helical groove or spiral is not a chevron.  A chevron is specifically defined as a V-shape, two independent and unconnected spirals do not form a chevron.  The title could read - - BEARING HAVING HELICAL GROOVED ROLLERS- - or - -BEARING HAVING THREADED ROLLERS- -.
Claim Objections
Claims 2, 3, 10, 11 and 14 are objected to because of the following informalities:  
Claim 2, line 4, “in that” should be deleted.
Claim 3, line 4, “in that” should be deleted.
Claim 10, lines 1-2, “for generating…device” should be deleted.
Claim 11, line 3, “in that” should be deleted.
Claim 14 should end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the longitudinal axes of the rod and of the outer ring" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Also it is unclear how many axes are being positively recited by the claim.  Does each part have one or multiple axes?  Wouldn’t the longitudinal axis of the rod and outer ring be the same since they are first defined as “coaxially” arranged, the overall device having one longitudinal axis relative to these bodies since they are nested or are these parts somehow offset to have different longitudinal axes and not coaxial?
Regarding claim 2, it is unclear what the phrase “in such a manner as to constitute a differential having a zero pitch” is modifying.  Is the claim making a comparison between the two sets (left side and right side) of grooves and collectively all of these are equal to define a zero pitch?  Or is just the left hand tread side of the rod and other corresponding threads the only feature that results in the zero pitch?  Based on the specification it appears to be the collective arrangement of all the treads and the claim will be examined as such but the claim should be amended so that it is clear that the two sides or ALL the grooves collectively result in this feature.
Regarding claim 3, it is first unclear what the minimum number of threads is required for a “multiplicity”.  One can be a multiple but is the intent of the claim for there to be two or more by “multiplicity” with regards to the first multiplicity.  While it is understood that the second has to be more than the first the starting value of the “first multiplicity” is unknown and thus it is unknown what the total, minimum, number of threads that are being required is.  It is further unclear, based on the dependency of the 
Claim 11, identical to claim 3 accept for the dependency, also states “multiplicity” however it remains unclear what the minimum number that is being positively required is.  Can multiplicity include 1 or is this excluding 1? NOTE: if claim 3’s dependency is changed to depend from 1 as noted in the rejection above then claims 3 and 11 would become duplicate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luigi, USP 230,884.
Regarding claim 1, Luigi discloses a rolling bearing mechanism (while titled as “friction-gear” what is described in lines 8-12 is a friction reducing mechanism or a bearing assembly) comprising: a rod (a); an outer ring (c) surrounding the rod (a) coaxially; and rollers (b) having longitudinal axes parallel to the longitudinal axes of the rod and of the outer ring (see figure 1 showing a and c as coaxial and figure 2 showing 
Regarding claim 2, Luigi discloses that the right-handed thread of the rod, the left-handed threads of the rollers, and the left-handed thread of the outer ring have helix angles that are mutually equal or substantially mutually equal (helix angles have to be substantially equal to allow for proper meshing); and the left-handed thread of the rod, the right-handed threads of the rollers, and the right-handed thread of the outer ring have helix angles that are mutually equal or substantially mutually equal (helix angles have to be substantially equal to allow for proper meshing), in such a manner as 
Regarding claims 5 and 13, Luigi discloses that each of the rollers is made integrally in one piece and the rod is made integrally in one piece (a and b are each one part as shown in Figures 3 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luigi, USP 230,884, as applied to claims 1 and 2 above, and further in view of Folly, FR3031554 (provided by Applicant, translation attached to this action).
Regarding claims 4 and 12, Luigi does not disclose that the rod has the right-handed thread over a first axial length along the rod, the rollers have the left-handed threads over the first length along the rollers, and the outer ring has the left-handed thread over the first length along the outer ring; and the rod has the left-handed thread over a second axial length along the rod, the rollers have the right-handed threads over the second length along the rollers, and the outer ring has the right-handed thread over the second length along the outer ring; the second axial length being different from the 
Folly teaches a grooved bearing configuration wherein the grooves on one side of the assembly have a different length then grooves on the other side of the assembly (see the left side and right side in figures 1a-1d or 2a-2b) so that one side of the assembly supports more of the axial load (see at least page 4 of the attached translation, lines 143-146).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Luigi and make one set of grooves longer than the other, as taught by Folly, so that one side of the assembly supports more of the axial load.  While this is the same reason recited by the claim Folly is disclosing this as a known configuration and thus regardless of the reason being recited in the claim or not the resulting structure remains obvious and disclosed by Folly.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luigi, USP 230,884, as applied to claims 1 and 2 above, and further in view of Stanley, USP 3,963,286.
Regarding claims 6 and 14, Luigi does not disclose that the outer ring is made up of two pieces, one of which pieces has the left-handed thread and the other of which pieces has the right-handed thread.
Stanley teaches that an outer ring in a bearing assembly can be made in two pieces (44 and 46), each with a bearing surface (38 and 40) for the purpose of providing 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Luigi and split the outer ring into two pieces, one with one bearing surface or groove/thread pattern and one with the other, as taught by Stanley, for the purpose of providing a bearing assembly that is both economical to manufacture and convenient to assemble.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luigi, USP 230,884, as applied to claims 1 and 2 above, and further in view of Lockwood, USP 1,441,691.
Regarding claims 7 and 15, Luigi does not disclose that the rollers are hollow.
Lockwood teaches that rollers (12) can be hollow (see Figure 1).
It would have been obvious to one having ordinary skill in the art to substitute hollow rollers, as disclosed by Lockwood for solid rollers, since providing hollow elements provides the predictable result of providing a weight reduction.  It is further noted that the disclosure discloses two embodiments of the roller, the first having journals ends that attach to retainers 152a and 152b, and then the hollow roller, but in using a hollow roller with end retainers a different form of end retainer is required, this is what is being shown by Lockwood.  Lockwood is showing that the alternative of hollow rollers with journals on the retaining plates was known prior to filing by Applicant and thus substituting between rollers that include the journals for the retainer plate or hollow rollers with the retainer plate including the journals would have .  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luigi, USP 230,884, as applied to claims 1 above, and further in view of Oetjen, DE4115758.
Regarding claim 8, Luigi discloses that bearing configuration as addressed in claim 1 above but does not disclose that the overall device is a mechanical actuator device for generating linear movement driven by a drive screw, which mechanical actuator device includes the rolling bearing mechanism and a drive screw, both of which are mounted on a shaft or shank that is common to the rolling bearing mechanism and to the drive screw, the rolling bearing mechanism being configured in such a manner as to form a bearing for guiding the common shaft or shank.
Oetjen teaches a mechanical actuator that generates linear movement by a drive screw (screw is 6, moving element is 4), wherein the actuator includes a grooved roller bearing assembly on either end (units 2 and 3, details shown in Figures 2 and 6) with both the bearings and moving element being attached on a common shaft (5) with the bearing mechanism configured to form a bearing for guiding the shaft.
It would have been obvious to one having ordinary skill in the art at the time of filing to use the bearing of Luigi in any other device which is known to use rolling element bearings and more specifically rolling element bearings with grooved rolling elements, including an actuator including a drive screw and shaft, such as the system 
Regarding claim 9, Oetjen discloses that the mechanical actuator further includes another rod (5/6 is the other rod just like 720 of the instant application) on which said drive screw is mounted (5/6/4 makes the drive screw), wherein the rolling bearing mechanism is mounted on said other rod (5 the stepped portion forming the rod or inner ring for the bearing, “mounted on” does not preclude an integral and stepped configuration), said other rod constituting said common shaft or shank and being an integral part of the drive screw (5/6/4).
Regarding claim 10, Oetjen discloses that the drive screw (5/6/4) is mounted directly on the rod (the end at 5 functions as the rod in Oetjen) of the rolling bearing mechanism, said rod constituting said common shaft or shank and being an integral part of the drive screw (the overall shaft of the assembly is one common integral part).
Allowable Subject Matter
Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10,422,375 discloses a split outer ring bearing with an element that then joins the two parts together, USP 10,156,257 and 4,037,893 show other grooved bearing configurations.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656